Citation Nr: 0215999	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  98-07 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
carpal tunnel syndrome (CTS) of the right wrist.

2.  Entitlement to service connection for residuals of a 
fracture of the right ankle.

(The issue of entitlement to service connection for CTS of 
the right wrist is the subject of a future decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran retired from active service in October 1978 after 
serving over 20 years in the US Air Force.  

The current appeal arose from a February 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.

In February 2000 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicative action.

In June 2000 the veteran and his wife provided oral testimony 
before the undersigned Member of the Board at the RO, a 
transcript of which has been associated with the claims file.

In September 2000 the Board remanded the case to the RO for 
further development and adjudicative action.  

In February 2002 the RO most recently affirmed the 
determinations previously entered.

The case has been returned to the Board for further appellate 
review.

At the June 2000 travel Board hearing the veteran appears to 
have raised the issue of entitlement to a compensable 
evaluation for residuals of a fracture of the proximal 
phalanx, right great toe.  Such matter is referred to the RO 
for further clarification.  In April 2002 the veteran raised 
the issue of entitlement to service connection for post-
traumatic stress disorder with depression.  
As these issues are not inextricably intertwined with the 
issues currently on appeal, and have not been procedurally 
prepared and certified for appellate review, the Board is 
referring them to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).  

The Board is undertaking additional development of the issue 
of entitlement to service connection for CTS of the right 
wrist pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  After giving the notice and reviewing your response to 
the notice, the Board will prepare a separate decision 
addressing this issue. 


FINDINGS OF FACT

1.  In June 1980 the Board denied entitlement to service 
connection for CTS.

2.  Evidence submitted since the Board's June 1980 decision 
bears directly and substantially on the issue at hand, is 
neither cumulative nor redundant, and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim. 

3.  A fracture of the right ankle is not shown by the 
evidence of record, and the veteran has denied ever having 
fractured his right ankle.


CONCLUSIONS OF LAW

1.  Evidence submitted since the June 1980 decision wherein 
the Board denied entitlement to service connection for CTS of 
the right wrist is new and material, and the veteran's claim 
for that benefit is reopened.  38 U.S.C.A. §§ 5107, 5108, 
7104(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.156(a), 
20.1100, 20.1105 (2002). 


2.  Residuals of a fracture of the right ankle were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303(b)(d) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The extensive service medical records and interim periodic 
physical examination reports are silent for any evidence of a 
fracture of the right ankle.  Clinical evaluations of the 
right ankle were normal.  A March 1978 physical examination 
report for retirement from service reflects a normal right 
ankle on musculoskeletal evaluation.  

The service medical records are silent for a diagnosis of 
CTS; however, they reveal episodes of trauma to the right 
hand and wrist, thumb and little finger.  (Service-connection 
is in effect for residuals of a fracture of the right thumb 
and little finger.) 

A November 1978 VA general medical examination report shows 
the veteran complained of pain in all joints on the right 
side.  On physical examination there was no evidence of 
redness, swelling or edema of any joints on the right side.  
Normal range of motion without evidence of pain was noted in 
all joints.  

An April 1979 private medical record showed a diagnosis of 
CTS of the right wrist following an injury.

A June 1979 VA neurologic consultation report shows the 
veteran complained of right wrist problems since service.  
Probable CTS was diagnosed.

In a June 1980 decision the Board noted that the evidence of 
record had not confirmed the presence of CTS.  However, the 
Board concluded that even if CTS had been clinically 
confirmed, the evidence failed to show that it was 
etiologically related to active service or proximately due to 
or the result of a service-connected right upper extremity 
disability.  

Pertinent evidence received since the Board's decision in 
June 1980 includes competent medical evidence demonstrating 
the continuation of a probable CTS process of the right upper 
extremity on neurologic diagnostic work-ups.   

The postservice medical evidence is silent for chronic 
residuals of a right ankle fracture.

In June 2000, the veteran was afforded a Travel Board hearing 
in Houston, Texas held before the undersigned.  The hearing 
transcript (T.) is on file.  The veteran testified that he 
had never injured his ankle in service.  T-2.  He reported 
having injured his right big toe.  T-2.  He stated that his 
right ankle had never been broken.  T-3.  He stated that he 
had developed CTS as a result of heavy work in service.  T-6.  
Criteria

New and Material Evidence

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d) 
(2001).

The law provides that, when a claimant requests that a claim 
be reopened after an appellate decision and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and an adverse 
determination as to either question is appealable.   38 
U.S.C.A. § 7104 (West 1991 & Supp. 2002).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.156(a) (2002).

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100.

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  In accordance with the CAVC ruling in Barnett v. 
Brown, 8 Vet. App. 1 (1995), the Board is obligated to 
address the issue of new and material evidence regardless of 
whether the RO based its determination on that issue.  

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Williamson v. Brown, 8 Vet. App. 263 
(1993).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  
66 Fed. Reg. 45,620, 45,629 (August 29, 2001).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2001).




Moreover, when aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected condition, a veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability that existed prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The CAVC has held that there is entitlement to de novo review 
of a previously and finally denied claim based upon an 
intervening change in law or regulation creating a new 
entitlement; this derives from the new law or regulation 
itself.  Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993).

Additionally, the CAVC held that "the type of change in law 
or regulation which will justify a de novo adjudication of a 
claim after a final decision is a change which provides a new 
basis for establishing entitlement to the relief sought so as 
to render the new claim legally and factually distinct from 
the former claim.  Spencer, at 4 Vet. App. 290.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999) withdrawn 
sub nom. Morton v. Gober  , 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran' s claim.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  

This case was previously remanded by the Board in February 
2000 and September 2000.  

In June 2000, the veteran was afforded a Travel Board hearing 
in Houston, Texas,
held before the undersigned.  The hearing transcript is on 
file.  

Significantly, the Board need not discuss the limited 
application of the VCAA in new and material evidence claims, 
given the favorable disposition of that issue as decided 
herein.

Also, the Board points out that at the June 2000 hearing, the 
veteran testified that he did not injure or fracture his 
ankle in active service, but his right great toe.  Service 
connection has been granted for residuals of a fracture of 
the right great toe which has been rated as noncompensable.  
The veteran's claim for an increased (compensable) evaluation 
has been referred to the RO for initial consideration.  

Also, as the Board noted earlier and will be discussed 
further below, the Board is undertaking development of the 
issue of entitlement to service connection for CTS and such 
claim will be the subject of a future decision.

Therefore, any possible deficiencies in the duty to assist 
with respect to the current appellate review constitutes 
harmless error and will not prejudice the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

In sum, the Board has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretations of the law.


New and Material Evidence

The veteran seeks to reopen his claim of entitlement to 
service connection for CTS of the right wrist denied by the 
Board in June 1980. 

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, and 
not merely cumulative of evidence previously of record.

In June 1980, the Board determined that CTS of the right 
wrist was not of service origin or proximately due to or the 
result of a service-connected right upper extremity 
disability as a result of trauma in service. 

The Board may not overlook the fact that the new pertinent 
medical evidence submitted consisting of neurologic work-ups 
reflective of a chronic probable CTS process of the right 
wrist bears directly and substantially on the specific issue 
at hand and is neither cumulative nor redundant, and by 
itself or in combination with the other evidence, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim especially when 
viewed in light of the subsequent holding in Allen.  
Accordingly, the veteran's claim for entitlement to service 
connection for CTS of the right wrist is reopened.  38 C.F.R. 
§ 3.156(a).  As the Board indicated earlier, the claim of 
entitlement to service connection for CTS is the subject of 
development in progress.


Service Connection

A comprehensive review of the extensive service medical 
records including interim periodic physical examination 
reports, and a report of a physical examination in March 
1978, for retirement purposes, is silent for a right ankle 
disability including any fracture.  All clinical evaluations 
of the right ankle in service were normal.

Importantly, the postservice medical evidence to date is 
similarly silent for a right ankle fracture or chronic 
residuals thereof with nexus to active service.

Significantly, the Board pointes out that at a hearing before 
the undersigned in June 2000, the veteran stipulated that he 
did not injure or fracture his right ankle in service.  He 
explained that all along he meant to claim service connection 
for a fracture of his right toe.  The RO considered his claim 
and granted service connection for residuals of such fracture 
with assignment of a noncompensable evaluation.

Therefore, even if a right ankle fracture were currently 
shown, the record is without competent evidence of a nexus to 
active service.  

Moreover, the Board is not competent to supplement the record 
with its own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
entitlement to service connection for residuals of a right 
ankle fracture.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for CTS 
of the right wrist, the appeal is granted to this extent 
only.

Entitlement to service connection for residuals of a right 
ankle fracture is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

